Title: To George Washington from Brigadier General William Maxwell, 14 May 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 14th May 1779 after sunset

I have been at New Ark to day and on my return finds that General Thomp⟨son⟩, Watterberry is arived, with some others; I have not seen them yet. The two Commissarys of Prisoners is also arived and waits for Coll Beaty I send this by way of Basking Ridge, at their request, to inform Mr Boudenot of their arival I have no news but what is inclosed in the Papers.
Coll Nealson is here and informs me Just now that he has got about 70 Militia and there was 18 more at New Ark this is all I know of the matter at present. I am Sir your Most Obedt Humble Servant
Wm Maxwell
N.B. Coll Nealson will expect your Orders when I march.
